                               37 Filed 10/09/20
Case 1:20-cv-01989-VM Document 38       10/08/20 Page 1 of 8
                               37 Filed 10/09/20
Case 1:20-cv-01989-VM Document 38       10/08/20 Page 2 of 8
                                     37 Filed 10/09/20
      Case 1:20-cv-01989-VM Document 38       10/08/20 Page 3 of 8




(a)




(b)



(c)



(d)




(e)
                                     37 Filed 10/09/20
      Case 1:20-cv-01989-VM Document 38       10/08/20 Page 4 of 8




(f)




(g)

(h)
                               37 Filed 10/09/20
Case 1:20-cv-01989-VM Document 38       10/08/20 Page 5 of 8
                               37 Filed 10/09/20
Case 1:20-cv-01989-VM Document 38       10/08/20 Page 6 of 8
                               37 Filed 10/09/20
Case 1:20-cv-01989-VM Document 38       10/08/20 Page 7 of 8
                               37 Filed 10/09/20
Case 1:20-cv-01989-VM Document 38       10/08/20 Page 8 of 8
